FILED
                             NOT FOR PUBLICATION                              JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ADRIAN RODARTE-RODARTE,                          No. 06-71600

               Petitioner,                       Agency No. A076-659-665

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.




                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Adrian Rodarte-Rodarte, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) order of removal and denial of his request for a

continuance. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the agency’s denial of a continuance, Ahmed v. Holder, 569 F.3d 1009,

1012 (9th Cir. 2009), and we deny the petition for review.

      The agency did not abuse its discretion in denying Rodarte-Rodarte’s

request for a second continuance for failure to show good cause where he had

already been granted a continuance for the purpose of applying for humanitarian

reinstatement of his visa petition but had failed to do so during the continuance

period. See 8 C.F.R. § 1003.29 (IJ may grant a motion for a continuance for good

cause shown); Ahmed, 569 F.3d at 1012.

      PETITION FOR REVIEW DENIED.




                                          2                                    06-71600